Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 6/21/2021. Currently claims 1-2, 5, 9-22, 25, 28, 31, and 33-55 are pending.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
First applicant has amended claim 1 from:
“determine a metric based on an analysis of the frequency domain representation of the ECG data, the metric being indicative of a general viability of the heart or indicative of chances of success of a therapeutic intervention to reduce cardiac arrhythmia” 
To:
“determine a metric based on an analysis of the frequency domain representation of the ECG data, the metric being indicative of a general viability of the heart”
Thereby decreasing the scope of this limitation.

Additionally, applicant has clarified the limitations: 
“determine, based on the metric, whether to modify the predetermined timing”
“determine, based on the metric, whether to modify the selection of the therapeutic intervention”
To now recite:
“determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the predetermined timing”
“determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the selection of the therapeutic intervention”
This doesn’t really change the scope of the claims much as a previous limitation:
“determine a metric based on an analysis of the frequency domain representation of the ECG data”.
already ties the metric to be based on analysis of the frequency domain as outlined below.

The crux of applicant’s arguments is directed to claim 1 (the only independent claim). Applicant argues that the prior art used in the rejection to claim 1 under 35 USC 103 of Jorgenson in view of Donnelly in view of Sullivan rejection claim 1 (hereafter referred to “Jorgenson as modified”) fails to disclose the limitations as amended. 
Applicant specifically asserts:
Without conceding to the propriety of the rejections, independent claim 1 has been amended to recite inter alia in clean form:

“determine a metric based on an analysis of the frequency domain representation of the ECG data, the metric being indicative of a general viability of the heart,
detect a treatable cardiac arrhythmia based on the analysis of the ECG signal,
instruct the patient to provide a response to the ambulatory medical and monitoring treatment device in response to detection of the treatable cardiac arrhythmia,
generate a selection of a therapeutic intervention corresponding to the treatable cardiac arrhythmia, the therapeutic intervention comprising an electrical therapy to be administered to the patient within a predetermined timing from an onset of detection of the treatable cardiac arrhythmia if the patient fails to respond to the instruction to provide a response,
determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the predetermined timing,
determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the selection of the therapeutic intervention.” [see pg. 9 of applicant’s arguments received on 6/21/2021]
AND
“Applicant submits that at least the cited portions of Jorgenson, Donnelly, Sullivan, and Walker have not been shown to teach or suggest at least the above features of amended independent claim 1. For example, at least the cited portions of Jorgenson, Donnelly, Sullivan, and Walker have not been shown to teach or suggest determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the predetermined timing, and, much less, determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the selection of the therapeutic intervention, as recited in amended claim 1. In view of the foregoing, amended claim 1 is patentable over Jorgenson, Donnelly, Sullivan, and Walker.pointing specifically to determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the predetermined timing, and, much less, determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the selection of the therapeutic intervention, as recited in amended claim 1” [see pg. 10 of applicant’s arguments received on 6/21/2021].

In response to the allegation that Jorgenson as modified fails to disclose “a metric based on an analysis of the frequency domain representation of the ECG data, indicative of a general viability of the heart”, this argument is not persuasive.
As discussed above the major scope change with this amendment is that processor only determines “a metric based on an analysis of the frequency domain representation of the ECG data, indicative of a general viability of the heart”. Previously, the limitation recited “a metric based on an analysis of the frequency domain representation of the ECG data being indicative of either a general viability of the heart or indicative of chances of success of a therapeutic intervention to reduce cardiac arrhythmia”. Even with the amendment change this limitation is still disclosed in the previous 103 rejection. As discussed in the previous office action (non-final rejection mailed on 3/18/2021) on pg. 11 of the rejection, examiner discusses in the rejection to claim 1 using an amplitude spectral area as part of the metric. This metric is clearly identified as being a metric that comes from ECG data transformed in the 
“Since both obtaining amplitude spectral area (ECG data transformed in the frequency domain) and obtaining a treatment score (discussed as a metric above) as indicated above both individually provide data on a user’s physiological condition, it would have been obvious to one having ordinary skill in the art to modify Jorgenson to obtain both amplitude spectral area as taught by Sullivan and a treatment score as the use of both would provide the predictable result of better if not the same data on the physiological data of a patient as individually thereby improving the treatment the system provides”
Dependent claim 48 in both the current set of claims (set of claims received on 6/21/2021) and the previous set of claims (set of claims received on 11/16/2020) both claim “the metric comprises a value of an amplitude spectrum area (AMSA).” Thus, an amplitude spectrum area recites a metric as claimed. Thus, this argument is not persuasive. Since determining “whether to modify predetermined timing” and “whether to modify the selection of the therapeutic intervention”, is dependent on this amplitude spectrum area (a metric from the analysis of frequency domain representation of the ECG) as discussed in the rejection, these limitations are taught as well.

Additionally, while not explicitly stated by applicant, based on the arguments, applicant’s arguments may be including additional limitations disclosed in the specification, but not currently claimed. Applicant may be interpreting therapeutic intervention to be different modalities of treatment (ie defibrillation, pacing or cardio-.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 9-10 and 11-17, 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al (US 20140005738) hereafter known as Jorgenson in view of Donnelly et al (US 20100298899) hereafter known as Donnelly in further view of Sullivan et al (US 20140107541) hereafter known as Sullivan in view of Walker et al (US 20090270930) hereafter known as Walker.

Regarding Claim 1:
Jorgenson discloses:	
An ambulatory medical monitoring and treatment device [see abstract… “An automated external defibrillator (AED)”] comprising: 
a power source [see para 1… “The invention relates generally to electrotherapy circuits, and more particularly, to a defibrillator which analyzes patient physiological data and determines whether a shock or cardio-pulmonary resuscitation (CPR) therapy should be conducted.” For the defibrillator to shock an individual and for electrical circuits to work there inherently needs to be some sort of power source (ie a socket or battery). Therefore, this limitation is inherently present.];
a therapy delivery interface, coupled to the power source [see para 31 and Fig. 2 element 208 “controller 206 sends a signal to HV (high voltage) delivery circuit 208 to charge in preparation for delivering a shock”… additionally as mentioned before circuits require electricity to operate therefore element 206 which receives a signal from a circuit is interpreted as being inherently coupled to a power source]; 
a plurality of therapy electrodes coupled to the therapy delivery interface [see Fig. 2 elements 116 “electrodes” which as shown in Figure 2 is coupled to element 208 (ie the element linked to the delivery interface)]; 
a plurality of electrocardiogram (ECG) sensing electrodes to sense ECG signal of a heart of a patient [see Fig. 2 elements 116 “electrodes” and para 31… “An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.  The ECG front end circuit 202 operates to amplify, buffer, filter and digitize an electrical ECG signal generated by the patient's heart to produce a stream of digitized ECG samples.” Based on this section the therapy electrodes are capable of acting as ECG sensing electrodes as well delivering therapy.] ;
ECG front end” and para 31 “An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.  The ECG front end circuit 202 operates to amplify, buffer, filter and digitize an electrical ECG signal generated by the patient's heart to produce a stream of digitized ECG samples.”]; and
at least one processor coupled to the sensor interface and the therapy delivery interface [see Fig 2 element 206 “controller” and see element 206 being coupled to the sensor interface (element 202) and the therapy delivery interface (element 208) by arrows], the at least one processor configured to:
analyze the ECG signal [see para 31 “The digitized ECG samples are provided to a controller 206 that performs an analysis to detect VF, shockable VT or other shockable rhythm and, in accordance with the present invention”] to generate ECG data in a time domain [see para 37 in particular “For one example, the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog)”]
determine a metric of the ECG signal [see para 35-36 in particular “The ECG data samples are coupled to a ROSC calculator 24 which determines a ROSC score from the ECG data.” As indicated, a score is determined from the analysis of the ECG data. This ROSC score is at least a metric as claimed], 
detect a treatable cardiac arrhythmia based on the analysis of the ECG signal [see para 31-34 and 36 in particular see “If the analysis determines that an arrhythmia treatable with electrical defibrillation is present”, “the AED begins to analyze the ECG data to see if an arrhythmia treatable with electrical defibrillation” and “Since the bandwidth limited first derivative may already be calculated for arrhythmia detection by the controller 206”. These sections indicate that the device detects arrhythmia as claimed]
instruct the patient to provide a response to the ambulatory medical and monitoring treatment device in response to detection of the treatable cardiac arrhythmia [see para 34… “the AED will begin operating by instructing the rescuer to administer CPR to the patient”]
generate a selection of a therapeutic intervention corresponding to the treatable cardiac arrhythmia [see para 17… “Yet another object of the invention is a defibrillator and method which calculates a ROSC estimate during CPR compressions and determines whether CPR should be interrupted to deliver an immediate electrotherapy shock” choosing between different therapies is a form of selecting]
However Jorgenson fails to disclose: “a harness configured to be worn about a torso of a patient’s body” or “wherein the plurality of therapy electrodes and the plurality of ECG sensing electrodes are configured to be disposed on the harness such that they are at a plurality of predetermined positions about the torso of the patient’s body”. Additionally Jorgenson does not transform ECG data into the frequency domain and the metric used is not from ECG data in the frequency domain. Thus, Jorgenson never fully discloses “transform the ECG data in the time domain to a frequency domain representation of the ECG data” or “that of a metric based on an analysis of the frequency domain representation” and thus fails to fully disclose a processor “determine 
Donnelly discloses a wearable device that includes a series of straps (which is a harness) that allows an individual to engage in daily activity including outside a hospital setting [see para 25… “Treatment device 100 includes monitoring, treatment and data transmission and processing capability, and can be worn as a vest, belt, shirt, or series of straps, garment, or undergarment for example.” And “The subject may be in or out of a hospital setting, and the subject can engage in day to day life activities, at home, work, leisure, and play while wearing treatment device 100.”] that not only allows treatment of cardiac health but also monitoring of cardiac health [see para 6… “Aspects and embodiments of the present invention are directed to a wearable therapeutic and monitoring treatment device.  The device monitors and collects health related information from the subject.” And para 7… “The treatment device includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor.”] Donnelly additionally discloses placing a plurality of therapy sensors [see elements 105 controller electrodes… and para 54 “Controller 105 processes the sensed cardiac information to detect life-threatening arrhythmias, and can instruct treatment electrodes 115 to deliver treatment, such as a cardioverting or defibrillating.”] and ECG sensing electrodes [see element 135 and para 32… “a subject activity sensor 135, such as an accelerometer, or other sensor configured to provide information to controller 105 relating to the subjects cardiac information (e.g., ECG)” and para 33… “treatment device 100 includes two activity sensors 135”] on the harness and positioned at plurality of predetermined positions about the torso of the patient’s body [see Fig. 1]. 
Additionally, Donnelly further discloses using an arrhythmia detection algorithm that shortens or lengthens the predetermine timing of the treatment [see para 34… “Controller 105 can use this information in a confidence based arrhythmia detection algorithm to accelerate or delay the timing of treatment that accelerates or delays”… accelerate timing is shortening the predetermined timing and delay the timing is lengthening the timing] which in combination with other factors can help enhance a confidence level for treatment of an arrhythmia thereby improving probability of success of treatment [see para 51… “to enhance a confidence level of the sensed information”] in the analogous art of cardiac therapy [see abstract… “At least one aspect is directed to a wearable treatment device that includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor.”]  
Donnelly also mentions this arrhythmia detection algorithm as being affected by secondary inputs and that these secondary inputs include response/lack of response of Secondary inputs to the basic detection algorithm can include a subject response button or override switch, where for example the subject indicates that they are in motion, and inputs from activity sensors 135.  In one embodiment, controller 105 determines that the lack of response from the subject, for example, by not pressing a subject response button (e.g., an abort switch,) that can be part of treatment device 100, means that the subject is unconscious.”] ] and only providing defibrillation (ie a therapeutic intervention that is electric therapy) if a user is deemed to be unconscious, apneic, pulseless or ventricular fibrillation or ventricular tachycardia within a predetermined time [see para 73…. “In one embodiment, cardiac treatment is not required if the subject is conscious and occurs only when the subject is unconscious”. and see para 34… “In one embodiment, controller 105 evaluates activity sensor 135 information to determine the position of the subject and any corresponding applied forces.  For example, activity sensor 135 can measure x, y, and z axis orientations of the subject.  Controller 105 can use this information in a confidence based arrhythmia detection algorithm to accelerate or delay the timing of treatment based on past and present body motion or position history.” Based on the fact that the controller controls the timing of the treatment, it is understood that the defibrillation is controlled and deployed at a predetermined time by the controller].
Sullivan discloses using the amplitude spectral area [please note that amplitude spectral area has been interpreted as reciting amplitude spectrum area and which is ECG data transformed in the frequency domain] from spectral analysis for determining when to apply CPR or defibrillation [see para 92 of Sullivan “For a patient experiencing VF, VF quality measures such as median VF frequency, Amplitude Spectral Area (AMSA), and the scaling exponent may be used for deciding when to apply chest compressions to the patient 482 and when to defibrillate the patient 482.”].
Walker discloses that defibrillation shocks stack (have an additive effect) [see para 54 of Walker… “In particular, the repetition of this type of shock stack in those patients where defibrillation repeatedly fails or where refibrillation rapidly ensues after each defibrillation shock is likely not optimal care.”] in the analogous art of cardiac therapy [see para 1…. “This invention relates generally to external defibrillators, and more specifically to AEDs and protocols which they carry out”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson to include a harness and to place Jorgenson’s electrodes on this harness and around the torso similarly to that disclosed by Donnelly so that an individual can not only be treated but also be monitored outside of a hospital setting while engaging in daily activity.
Since both obtaining amplitude spectral area (ECG data transformed in the frequency domain) and obtaining a treatment score (discussed as a metric above) as indicated above both individually provide data on a user’s physiological condition, it would have been obvious to one having ordinary skill in the art to modify Jorgenson to obtain both amplitude spectral area as taught by Sullivan and a treatment score and apply analysis of the amplitude spectral area similarly as that disclosed by the treatment score as the use of both would provide the predictable result of better if not the same data on the physiological data of a patient as individually thereby improving the treatment the system provides.
An automated external defibrillator (AED) (10) having a treatment decision processor (28) is described which follows a "shock first" or a "CPR first" rescue protocol”)], it would have been obvious to modify Jorgenson in view of Sullivan to obtain and to analyze both similarly to that described by how the treatment score is used as this would provide the predictable result of better if not the same result of determining which treatment should be applied. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan by including Donnelly’s algorithm and the use of this algorithm in Jorgenson in view of Donnelly in view of Sullivan’s processor so that probability of success of treatment is improved.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson in view of Donnelly in view Sullivan to further include secondary inputs that monitor for specific conditions including unconsciousness from lack of response and to only defibrillate under specific conditions including unconsciousness similarly to that disclosed by Donnelly because as discussed by Walker, defibrillation has an additive effect when applied more than once which can cause adverse reactions; therefore, limiting defibrillation to these specific conditions decreases any risk to additive effects.



Regarding Claim 2, para 31 of Jorgenson discloses the device as providing defibrillation as claimed [see para 31 “When the user presses the shock button on the user interface 214 a defibrillation shock is delivered from the HV delivery circuit 208 to the patient 14 through the electrodes 116.”]

For one example, the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog)”]

Regarding Claim 9, para 40 of Jorgenson discloses alternatively taking a first derivative of a median magnitude which is at least a median slope [in particular see “As an alternative to the mean value computation, another approach is to use the median magnitude of the first derivative.”]

Regarding Claim 10, Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses a Fourier transform. This is best illustrated in para 6 of Jorgenson [see para 6… “Various attempts have been made to try to make this determination in an automated way from the patient's vital signs.” And “Another characteristic of the ECG which has been studied as a predictor of success is the frequency composition of the ECG waveform, with higher frequency content being found to correlate with resuscitation success.  This analysis is done by performing a spectral analysis of the ECG waveform, as by using a fast Fourier transform processor to perform a spectral analysis of the ECG.”] which indicates that for spectral area to be obtained a fast fourier transform is performed.

Regarding Claim 11, see rejection to claim 1 above which discusses obtaining an amplitude spectrum as claimed and para 33 of Jorgenson discloses identifying If the analysis determines that an arrhythmia treatable with electrical defibrillation is present, typically either ventricular fibrillation (VF)”].

Regarding Claim 12, para 37 of Jorgenson [in particular see “the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”. Since an area of an amplitude spectrum is used to perform a similar analysis as the ROSC score as discussed above, it is understood that the same process is applied to this metric as well] discloses using a window of a few seconds which is between a range between .1-20 seconds as recited in claim 12.

Regarding Claims 13-14, paras 60-61 and Fig. 9 shows that a score is obtained and based on this score relative to a threshold either shock is accelerated or delayed [in particular see “After CPR is administered for a prescribed period of time, the AED begins to analyze the ECG data to see if an arrhythmia treatable with electrical defibrillation is present.” and see steps 910,908, 916 in Fig. 9. Since an area of an amplitude spectrum is used to perform a similar analysis as the ROSC score as discussed above, it is understood that the same process is applied to this metric as well].

The AED in this event directs the interruption of CPR at step 1116 by means of the aural and/or visual outputs of user interface 214.”] discloses this interface as directing CPR.

Regarding Claim 16, para 33 discloses the device as pausing for CPR which is a form of delay as claimed [see “If it is determined that the arrhythmia is not treatable with a defibrillation shock, the AED will go into a "pause" mode during which CPR may be performed.”].


Regarding claim 17, Jorgenson discloses a first metric during a first time period as indicated in para 60 [see “calculate a ROSC score VR1”] and a second metric during a second time period as indicated in para 66 [see “calculates a subsequent ROSC score VR1'”]. Furthermore, para 66 discloses comparing the first metric (VR1) to the second metric (VR1’) [see “The AED then compares VR1' with the first ROSC score VR1 at decision step 1018.”]. Providing an acceleration of energy based on the score [see para 66 in particular “so a supplemental shock may be Warranted” and Fig. 10].  Additionally, see para 73 which discloses using a threshold amount to determine CPR or application of energy [in particular see “Another alternative is to employ a threshold score as the decision criteria for changing the first CPR mode of operation to the second CPR mode of operation”]. While, not explicitly stated that a second score which is lower than a threshold results in an immediate supplemental shock (ie accelerated application of electrical therapy), based on Figure 10 with the further steps of 918, it appears that the 

Regarding Claim 48, see rejection to claim 1 above which discloses obtaining a metric that is a value of an amplitude spectrum area as claimed.

Regarding Claim 49, para 48 of Jorgenson [see in particular… “The database contains 20-second ECG strips, the first 10 seconds recorded during CPR, followed by 10 seconds after CPR cessation.” ] discloses using a database of 20 seconds which is within the range of approximately 10-45 seconds. Thus Jorgenson in view of Donnelly in view of Sullivan is capable of reciting a predetermined timing as claimed.

Regarding Claims 50-51:
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1 which includes modifying the predetermining timing.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose changing the predetermined timing to apply therapeutic intervention as 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan by changing the predetermined time to either be a lengthening or shortening of time because these are the only two possible outcomes of changing timing of treatment and either lengthening the timing of intervention or shortening the timing of intervention are these only two options. 

Regarding Claims 52-53:
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses possible treatment types that either use CPR or defibrillation [see para 1 of Jorgenson… “In addition, the AED rhythm classification may be used during CPR to help determine whether to stop the CPR period early in order to deliver an immediate defibrillating shock”] and selecting which forms of therapeutic intervention should be used [see para 63 of Jorgenson “Thus a falling ROSC score in this arm causes the AED to change from a first CPR mode of operation to an alternate therapy at step 936.”].
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker only discloses the therapeutic interventions that consist of either CPR or defibrillation with no mention of pacing. Thus, Jorgenson in view of Donnelly in view of Sullivan fails disclose “wherein modifying the choice of the therapeutic intervention based on the metric 
Donnelly further discloses a system configured to provide pacing and defibrillation and to determine whether an individual needs to be treated by defibrillation or pacing [see para 78… “treatment device 100 can also detect and control pacing of the subject.” and para 102… “treatment (e.g., an electric shock) can be determined to be applied (ACT 620) based on the detected (ACT 605) cardiac information.  In this example, sensed (ACT 605) cardiac information may indicate that the subject is experiencing a cardiac event and in need of pacing or defibrillation.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker to include Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s system to be configured to consider pacing as a therapeutic intervention, determine if this treatment is/ is not preferable to defibrillation and to switch between delivery of either therapeutic intervention based on the preferred therapy as such a modification would provide a greater range of therapy types providing greater flexibility to Jorgenson in view of Donnelly in view of Sullivan’s system.


Regarding Claim 54
An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.”]
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to mention the use of gel at all and therefore fails to disclose “wherein the at least one processor is configured to cause gel to be deployed on to the patient’s skin prior to applying the therapeutic intervention”.
Donnelly discloses therapy electrodes and gel that are housed when the system and that this gel helps improve conductivity [see para 29… “Treatment electrodes 115 may be housed in therapy pads that also include receptacles to house conductive fluid such as conductive gel.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson in view of Donnelly in view of Sullivan to include a step where Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s processor instructs and confirm the use of gel is deployed since as disclosed by Donnelly the use of gel will increase the conductivity of the electrodes.



Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 


Regarding Claims 18-20
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Jorgenson in view of Donnelly in view of Sullivan discloses analyzing and using spectral area which is in the frequency domain.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker only discloses using a single time window of a few seconds [see para 37 of Jorgenson… in particular see “the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”] and therefore, Jorgenson fails to discloses a second time period which is shorter than the first.
Albert discloses that high frequencies are known to be underestimated as they exist for shorter time periods and that by using by using time windows that are much shorter than the time of interest one can get a better estimation of these high frequencies [in particular see Col. 10 lines 25-45… in particular see “Note that increasingly higher frequencies are progressively underestimated due to the fact that, by definition, they exist for a shorter time period.] in spectral analysis of ECG data [see abstract of Albert “Method and apparatus for analyzing ECG signal data for diagnostic purposes by performing an incrementally moving, short window FFT analysis to produce a set of spectral templates representative of the spectral frequency content of the ECG at each window position.”]
Additionally Albert disclose obtaining a smaller window which is a section of a larger window [see Fig.2 of Albert (T1 is a first larger window and T2 is a smaller overlapping window)].
It would have been obvious to further modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker by configuring the system to obtain subsections of time (ie a second shorter time period) from a larger time window (ie a first longer time period) of the spectral data similarly to that taught by Albert as such a modification would help prevent underestimating of high frequency spectral data thereby providing a more accurate measurement of a user’s vitals. 
With respect to claims 19-20 the first time period will be a four seconds [see para 37 of Jorgenson in particular “the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”. This includes approximately four seconds.] Since .2 seconds is a fraction of four seconds and Jorgenson in view of Albert is configured to obtain subsections from this period of time, it is understood that Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert is at least capable of making windows of approximately .2 seconds as recited in claim 19 and smaller overlapping windows within the time frame of .2 seconds as recited in claim 20.

Regarding Claim 21:
If the analysis determines that an arrhythmia treatable with electrical defibrillation is present, typically either ventricular fibrillation (VF)”]

However, Jorgenson in view Donnelly in view of Sullivan in view of Walker in view of Albert fails to disclose applying therapy “at local maxima of area of the an amplitude spectrum” as claimed.
Sullivan further discloses that the peaks of frequency (which corresponds with the maximal areas of the amplitude spectrum) indicate the times the heart is able to support circulation [see para 156…  “The peak VF frequency indicates the time when the heart is able to support circulation.”].
Furthermore, since the maximal spectral areas provide a clear indication as to the condition of the heart (ie if the heart is improving and thereby providing circulation or not improving) it would have been obvious to further include considering whether or not to apply therapy at a maxima of the area of amplitude spectral areas.


Claims 22, 25, 28,31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson in view of Donnelly in view of Walker in view of Sullivan as applied to claim 1 above, and further in view of Albert in view of Stickney et al (US 20040039419) hereafter known as Stickney.

Regarding claim 22:
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses analyzing and using spectral area which is in the frequency domain.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose using the peak frequencies of ECG spectral analysis and comparing these peak frequencies to a threshold when determine whether to performed the step of defibrillation
Albert discloses that high frequencies are known to be underestimated as they exist for shorter time periods and that by using by using time windows that are much shorter than the time of interest one can get a better estimation of these high frequencies [in particular see Col. 10 lines 25-45 of Albert… in particular see “Note that increasingly higher frequencies are progressively underestimated due to the fact that, by definition, they exist for a shorter time period.] in spectral analysis of ECG data [see abstract of Albert “Method and apparatus for analyzing ECG signal data for diagnostic purposes by performing an incrementally moving, short window FFT analysis to produce a set of spectral templates representative of the spectral frequency content of the ECG at each window position.”]. Additionally Albert discloses obtaining a smaller window which is a section of a larger window [see Fig.2 of Albert (T1 is a first larger window and T2 is a smaller overlapping window)].

It would have been obvious to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker by configuring the system to obtain subsections of time (ie a second shorter time period) from a larger time window (ie a first longer time period) of the spectral data similarly to that taught by Albert as such a modification would help prevent underestimating high frequency spectral data thereby providing a more accurate measurement of a user’s vitals.
	Finally, it would have been obvious to one having ordinary skill to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert by monitoring the peak frequencies in a manner similar to that described by Stickney in order to further determine when defibrillation is needed. Please note that peak frequencies are at least local indicia as claimed.

Regarding Claim 25, see rejection to claim 22 above, in particular see Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert in view of Stickney’s time intervals which are overlapping.


Regarding Claim 28, since .2 seconds is a fraction of four seconds and Jorgenson in view of Donnelly in view of Sullivan in view of Albert in view of Walker in view of Stickney is configured to obtain subsections from this period of time, it is understood 


Regarding Claim 31, see rejection to claim 22 above which discloses Jorgenson in view of Donnelly in view of Sullivan in view of Albert in view of Stickney using the difference between a metric obtained and a threshold of the metric [see Fig. 7 of Stickney]. This difference is at least a difference of the sequence of determined values of the metric as claimed. 

Regarding claim 33, see rejection to claim 22 which discloses Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert in view of Stickney using different windows of time [see T1 and T2 from Albert] and thresholds [see Fig. 7 of Stickney] and based on the difference between the threshold applying defibrillation.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan in view of Walker as applied to claims 1 and 54 above, and further in view of Dupelle et al (US 6019877) hereafter known as Dupelle.

Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claims 1 and 52.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose “wherein the at least one processor is configured to recalculate the metric 
Dupelle discloses that the composition of gel can cause a change in electric potential difference and that this electric potential difference should be recalculated [see Col. 3 lines 10-25… in particular “However, if the composition of the gel is changed, for example, it would be necessary to measure the electrical potential difference again and then recalculate the appropriate resistance value for resistor 30, 
assuming that the measured electrical potential difference is changed”] thereby implying that skin with gel and without gel have different electrical potential differences based on the composition of gel and that a recalculation of metrics would need to be determined as the electrical potential difference could change in the analogous art of medical electrodes [see abstract… “A medical electrode assembly”].
	It would have been obvious to one having ordinary skill in the art to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s processor to include a step of recalculating a measured metric after gel is applied to skin as the properties of the gel may change the electrical potential difference used to calculate a metric.



Allowable Subject Matter
If applicant amends claim 1 to include clarifying that “the metric comprises a value of an amplitude spectrum area (AMSA)” (ie the limitation of claim 48) and clarify that the 

One example of possible language that could recite this amendment for claim 1 is as follows:
An ambulatory medical monitoring and treatment device comprising:
a harness configured to be worn about a torso of a patient’s body; a power source;
a therapy delivery interface, coupled to the power source; 
a plurality of therapy electrodes coupled to the therapy delivery interface; a plurality of electrocardiogram (ECG) sensing electrodes to sense ECG signal of a heart of a patient, wherein the plurality of therapy electrodes and the plurality of ECG sensing electrodes are configured to be disposed on the harness such that they are at a plurality of predetermined positions about the torso of the patient’s body;
a sensor interface to receive and digitize the ECG signal; and
at least one processor coupled to the sensor interface and the therapy delivery interface, the at least one processor configured to:
analyze the ECG signal to generate ECG data in a time domain, transform the ECG data in the time domain to a frequency domain representation of the ECG data, 

detect a treatable cardiac arrhythmia based on the analysis of the ECG signal, instruct the patient to provide a response to the ambulatory medical and monitoring treatment device in response to detection of the treatable cardiac arrhythmia, generate a selection of a therapeutic intervention corresponding to the treatable cardiac arrhythmia, the therapeutic intervention comprising an electrical therapy to be administered to the patient within a predetermined timing from an onset of detection of the treatable cardiac arrhythmia if the patient fails to respond to the instruction to provide a response, 
determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the predetermined timing,
determine, based on the metric from the analysis of the frequency domain representation of the ECG data, whether to modify the selection of the therapeutic intervention, and
in accordance with the determination whether to modify predetermined timing and the determination whether to modify the selection of the therapeutic intervention, control the therapy delivery interface to apply the therapeutic intervention to the patient based upon the treatable cardiac arrhythmia;
	wherein the therapeutic intervention includes a choice between a treatment of at least defibrillation, cardiopulmonary resuscitation (CPR), and pacing; 
	wherein the metric from the analysis of the frequency domain representation of the ECG data comprises a value of an amplitude spectrum area (AMSA).

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 as proposed includes the combination of using amplitude spectrum area for determining the general viability of the heart, a harness that monitors arrhythmias, and the choice of the application of at least three specifically different modalities of therapeutic intervention (defibrillation, cardiopulmonary resuscitation, and pacing). Individually, these limitations are not in themselves allowable. For example, individually use of amplitude spectrum area as a metric for determining heart viability, use of broadly claimed different therapies (which is inclusive of different timed responses), and use of a harness are taught by the prior art at as outlined above in the rejections to the claims above. However, the combination of a harness that uses an amplitude spectrum area to help generate a specific therapeutic intervention that includes choosing between at least options of defibrillation, cardiopulmonary resuscitation (CPR), and pacing combined with the additional limitations of claim 1 define over the prior art. A processor configured to at least consider at least these three choices of therapy is extremely important to this combination, as this essentially is integrating and considering additional responses beyond simply a change between only different types of defibrillation or CPR. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792